DETAILED ACTION
This Final Office Action is in response to amendment filed on 06/27/2022.
Amended claims 1-20  filed on 06/27/2022 are being considered on the merits. Claims 1-20 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 07/16/2020 are accepted.

The information disclosure
The information disclosure statements (IDS) submitted on 02/25/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly an initialed and dated copy of Applicant's IDS form 1449 filed 02/25/2022 are attached to the instant Office action.

Response to Amendment 
Applicant’s claims amendments has overcome the objection previously set forth in the Non-Final Office Action mailed on 02/25/2022. 
Response to Arguments filed on 06/27/2022
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
With respect to the application’s Remark “1. The Office Has Not Shown That Agrawal Teaches Or Suggests the Generation Of A Second Digital Signature Based in Part On A First Digital Signature”,
In describing the invention of amended claim 1 in pages 8-9, applicant stated “… the second participant has provided a signature of the second data without ever seeing the second data…This invention allows a group of participants to appoint another party to sign messages on the group's behalf”.
Examiner respectfully disagrees. Examiner asserts that the independent claims, as drafted, do not recite that “the second participant has provided a signature of the second data without ever seeing the second data”. The independent claims, as drafted, recite a process at the first participants, where the first participants have access to the second data, where the first participants provide shares of digital signatures of second data, where such process and providing is based on initially receiving a digital signature of a first data. Examiner further asserts, based on the independent claims as drafted, that the second participants do not provide any signature of the second data, as they do not receive a second data or sign any second data. The second participants signing the first data, which is based on the second data, and the first participant providing signature shares of the second data based on receiving the signature of the first data is not the same as the second participant providing signature of the second data. 
Applicant further stated in page 10 “Agarwal discloses that a successful validation of the publisher's digital signature leads to shares of the system's digital signature being generated by the computing resources, but Agrawal as cited does not disclose that those shares are based in part on the publisher's digital signature. Conversely, a limitation of claim I recites "processing said digital signature of said first data, by a plurality of said first participants, to provide, based in part on said digital signature of said first data, shares of a digital signature of said second data."”
Examiner respectfully disagrees. Examiner asserts that Agrawal discloses in Col. 7 line 25-51 the signature of the publisher’s request is received and verified, and consequent to the verification of the signature of the publisher’s request, one of the receivers 103, corresponding to first participants, acts as a delegate, prepares a response for the request, and in preparation for the response, other computing resources 103, i.e. first participants, send to the delegate partial signatures of the response that corresponds to the request, i.e. first data, where the partial signatures comprising original message and timestamp, i.e. second data. Therefore, the partial signatures of second data, which include original message and timestamp, are based on and consequent to the delegate verifying the signature of the publisher’s request, i.e. first data. Furthermore, the partial signatures constitute a response to the request, i.e. first data,. Therefore, Indeed Agrawal discloses the aforementioned argued limitation. Moreover, examiner notes that providing partial signature of second data based on signature of first data lends to many interpretations, emphasis is underlined (i.e. based on), for example, Agrawal discloses signed request, i.e. signed first data, results into partial signatures of the response to the request, where any response to a request is inherently based on the request. Examiner recommends further clarifying how the shares of the digital signature of the second data are based on the digital signature of the first data.   
Applicant further stated in page 10“…there is no reason why a skilled person reading Agarwal would be led to the limitations of claim 1 discussed above. Agarwal as cited is concerned with securely passing data from a publisher to a subscriber via an intermediary security system. However, Agarwal as cited is not concerned with one party allowing another party to create a digital signature on the first party's behalf Moreover, Agarwal uses a digital signature to sign a request in a standard way and in no way discloses using that signature to create shares of another signature. Rather, Agrawal as cited only discloses that shares of a signature are created by the computing resource.”
Examiner respectfully disagrees. With respect to the following argument “Agarwal as cited is not concerned with one party allowing another party to create a digital signature on the first party's behalf”, examiner submits that the independent claims, as drafted, does not clarify how one party allowing another party to create a digital signature on the first party’s behalf. The claims merely recite that partial signatures of a second data are provided based on a signature of first data, without further clarifications. Examiner further submits that the above limitation is disclosed by Agrawal as discussed above.
With respect to the application’s Remark “2. The Office Has Not Shown That A Person Ordinarily Skilled in the Art Could Combine Wallrabenstein With Agrawal to Arrive At the Inventiveness Of Claim 1”,
Applicant states in page 11 “First, Wallrabenstein relates to physically unclonable function ("PUF") based authentication systems and methods. PUF devices are generally semiconductor devices that rely on variations in hardware characteristics to create uniqueness. Reenrollment of a PUF device requires an authentication method to avoid or detect tampering, which is the basis for Wallrabenstein. Conversely, Agrawal relates to a distributed security system for securely storing and distributing information. Thus, Wallrabenstein as cited applies to a different field of technology from Agarwal, and there is no reason why a skilled person wishing to improve the secure storage and distribution method of Agarwal would look to Wallrabenstein.”
Examiner respectfully disagrees. Agrawal teaches a distributed security system that enables securely storing and distributing private keys and protecting against malicious activities as described in the abstract of Agrawal. While Wallrabenstein discloses in the title and abstract the reenrollment of a PUF device, however,  Wallrabenstein explicitly discloses in [0105-0106] embodiments where private key shares for cryptographic operation are securely distributed among distributed devices and participants, for enhanced security, and further discloses utilizing [0106] “secret sharing to permit threshold cryptography for use with a PUF device”. Therefore, while the abstract and title of Agrawal and Wallrabenstein may have different objectives, however, they share a common field of endeavor in enhancing security by utilizing a distributed system where shares are distributed and reassembled based on certain conditions or threshold.
Applicant further stated in page 11 “Furthermore, despite the references being in different fields, even if the skilled person were to modify Agrawal with Wallrabenstein, the result would not be the invention of amended claim 1. Specifically, Wallrabenstein discloses one embodiment at paragraphs 0105 onwards, wherein threshold cryptography can be used to generate shares of a key or secret that is used in the reenrolment process. However, Wallrabenstein as cited recites only a single participant, the trusted dealer, that generates a master private key, which is split among a number of participants. Therefore, Wallrabenstein as cited does not disclose a limitation of claim 1 that recites that first data based on second data is sent from one of a plurality of first participants. Moreover, Wallrabenstein as cited does not disclose that one digital signature is processed to provide shares of another digital signature. Conversely, a limitation of claim 1 recites the generation of shares of a second digital signature based in part on a first signature.”
Examiner respectfully disagrees. Examiner asserts that Wallrabenstein is relied upon to teach the limitation of “sending first data from at least one of a plurality of first participants to at least one second participant, wherein said first data is based on second data accessible to at least one said first participant, and wherein said second data is inaccessible to said at least one second participant”, where Wallrabenstein teaches in [0105] a trusted dealer, i.e. at least one of a plurality of first participants, sending shares, i.e. first data, that are based on a private key/secret, i.e. second data, where a whole private key/secret is not accessible to one participant since a quorum of participants must combine their private shares. Therefore, at least one of entities, i.e. one trusted dealer, acting as a first participant sends shares, first data, to plurality of participants, acting as second participants. With respect to the remarks that “Wallrabenstein as cited does not disclose that one digital signature is processed to provide shares of another digital signature. Conversely, a limitation of claim 1 recites the generation of shares of a second digital signature based in part on a first signature”, examiner submits  that Agrawal is relied upon to disclose the aforementioned limitation as described above.
Applicant further stated in page 11 “Finally, Agarwal already uses the trusted dealer model to distribute the shares of the security system private key to the computing resources (see column 5, lines 54-67, with the security system acting as trusted dealer). Therefore, Agrawal is likely to remain unmodified even if combined with Wallrabenstein.”
Examiner respectfully disagrees. Examiner submits that Agrawal’s security system 102 in Figure 1, comprising computing resources 103, corresponds to the first participants, where Agrawal teaches in Col. 5 line 33-67, that the private key shares are distributed among the computing resources 103, which is part of the security system 102, i.e. first participants. Therefore, with respect to the independent claims, Agrawal teaches that the private key/secret shares, are sent/distributed to the computing resources 103 corresponding to the first participants, whereas the independent claims recite that the first data is distributed/sent to the second participants. Therefore, Agrawal does not teach the aforementioned argued limitation where the private key/secret shares are distributed/sent to different entities, e.g. second participants, other than the computing resources 103, which have already been interpreted as first participants. Wallrabenstein on the other hand describes the distributing/sending of key shares from a trusted dealer, interpreted as one of the first participants, to different participants, interpreted as second participants.
The above examiner’s responses apply to the applicants remarks in pages 11-12 pertaining to claims 16 and 17.
Conclusion:  Agrawal in view of Wallrabenstein disclose all the limitations recited in independent claims 1, 16 and 17.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 is amended such that it is dependent on claim 9, which is a claim enumerated after claim 7. Examiner recommends re-enumerating the above claims such that the dependent claim 7 is numbered after its base claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 9049011 B1), hereinafter Agrawal in view of Wallrabenstein (US 20190138753 A1), hereinafter Wallrabenstein.

	Regarding claim 1 (Currently Amended), Agrawal teaches a method of obtaining digitally signed data (Agrawal discloses a method/process of obtaining data signatures and partial signatures, Col. 6 line 1-7 “…the computing system is able to generate signatures. To obtain a signature (A) to some data (d), each computing resource 103 generates its partial signature of a.sub.i (also referred to herein as signature share) of d. Later, one of the computing resources 103, referred to herein as a "delegate", collects at least t+1 valid partial signatures (a.sub.1, . . . a.sub.k) and creates a signature A through the combination of those t+1 valid partial signatures.”), the method comprising: [[-]] 
receiving, from at least one said second participant, a digital signature of said first data (Agrawal Col. 7 line 34-31 “The publisher's request is received by one or more computing resource 103 of the security system 102 and one of those computing resources 103 becomes the delegate for managing the communication between the publisher 108 and the computing resources 103 of the security system 102. The delegate may verify the request is from the publisher 108 by verifying the signature using the publisher's public key.”, where the computing resources 103 and delegate correspond to the first participants, receiving a digital signature of the request, corresponds to digital signature of said first data, from publisher corresponding to the second participant); and 
processing said digital signature of said first data, by a plurality of said first participants, to provide, based in part on said digital signature of said first data, shares of a digital signature of said second data (Agrawal discloses a delegate processes the digital signature and accordingly the plurality of computing resources process the request and a signature received from the delegate, which is based on the received signature received by the delegate, and consequently signature shares are provided by the plurality of computing resources, Col. 7 line 31-51 “The delegate may verify the request is from the publisher 108 by verifying the signature using the publisher's public key. In addition, the delegate, in preparing and signing a response, forwards the request to the other computing systems of the security system and awaits timestamps for name N from a quorum of computing resources 103. Timestamps are associated with a binding of the name N stored in the computing resources 103. The timestamp is assigned in increasing order, depending on the request sent by the publisher 108. For bindings or names that do not yet exist in the computing resource 103, the computing resource 103 assigns a timestamp of zero. Upon receiving response from the other computing resources 103, the delegate then selects the timestamp returned by a majority of the computing resources or the higher timestamp in case there are multiple returned timestamps with the same cardinality. The delegate then generates a signature on the response by sending it to other computing resources, which send back partial signatures to the delegate. The delegate combines the partial signatures to get the signed response, which includes the timestamp and the original message from the publisher 108 and sends it back to the publisher 108. The publisher 108 verifies the authenticity of the response.”, where the partial signatures are associated with the time stamp and original message corresponds to the second data generated based on processing and verifying the request signature and the consequent signature sent from the delegate to the computing resources), 
wherein said digital signature of said second data is accessible by means of a threshold number of said shares and is inaccessible to less than said threshold number of shares (Agrawal discloses the delegate needs to collect and combine t+1 valid partial signature to create a signature as disclosed in Col. 6 line 1-8 “To obtain a signature (A) to some data (d), each computing resource 103 generates its partial signature of a.sub.i (also referred to herein as signature share) of d. Later, one of the computing resources 103, referred to herein as a "delegate", collects at least t+1 valid partial signatures (a.sub.1, . . . a.sub.k) and creates a signature A through the combination of those t+1 valid partial signatures.”, where the created signature A is the a signature of timestamp and the original message corresponding to the second data that is accessible by threshold number of  valid signature shares).
Agrawal does not disclose the below limitations.
Wallrabenstein discloses sending first data from at least one of a plurality of first participants to at least one second participant, wherein said first data is based on second data accessible to at least one said first participant, and wherein said second data is inaccessible to said at least one second participant (Wallrabenstein discloses in [0105] a trusted dealer, i.e. first participants, sending shares, corresponding to first data to second participants, where the shares are generated by the trusted dealer based on a secret, i.e. second data, “…threshold cryptography involves distributing cryptographic operations among a set of participants such that operations are only possible with the collaboration of a quorum of participants…a trusted dealer generates a master private key or secret for a set of participants. The private key or secret is then split among the participants with each participant receiving a share of the private key or secret. A quorum of participants must combine their private shares to perform an operation using the master private key or secret.”, where the secret, i.e. second data, and its corresponding shares, i.e. first data, are generated by the trusted dealer, i.e. first participant, therefore, they are accessible by the trusted dealer, whereas the secret, i.e. second data, is inaccessible to one second participant since a quorum of participants is required).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal to incorporate the teaching of Wallrabenstein to utilize the above feature, with the motivation of using quorum as a threshold cryptography for authentication, as recognized by (Wallrabenstein [0105]), where security is enhanced when secrets are revealed based on quorum of participants.
Claims 16 (Currently Amended) and 17 (Currently Amended) are directed to a system and a non-transitory computer-readable storage medium, respectively, associated with the method claimed in claim 1. Claims 16 and 17 are similar in scope to claim 1, and are therefore rejected with the same rationale and motivation as claim 1 
  
Regarding claim 11 (Currently Amended), Agrawal in view of Wallrabenstein teaches [[a]] the method according to claim 1, wherein the second data is a message (Col. 7 line 31-51 “The delegate combines the partial signatures to get the signed response, which includes the timestamp and the original message”, where the partial signatures are associated with the time stamp and original message corresponds to the second data).  


Claims 2-6, 7-10, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 9049011 B1), hereinafter Agrawal in view of Wallrabenstein (US 20190138753 A1), hereinafter Wallrabenstein, and further in view of Gennaro et. al., International Conference on the Theory and Applications of Cryptographic Techniques EUROCRYPT 1996: Advances in Cryptology — EUROCRYPT 1996 pp 354-371, hereinafter Gennaro.

Regarding claim 2 (Currently Amended), Agrawal in view of Wallrabenstein teaches [[a]] the method according to claim 1, wherein each share of said digital signature of said second data includes shares of a plurality of first secret values [shared among a plurality of said first participants by means of joint random secret sharing (JRSS)] (Agrawal discloses the computing resources creating partials signatures of data corresponds to time stamp and message corresponding to secret values as disclosed in Col. 6 lin2 1-8 and Col., where the partial signature combination creates time stamp and original message as disclosed in Col. 7 line 31-51 “…which send back partial signatures to the delegate. The delegate combines the partial signatures to get the signed response, which includes the timestamp and the original message”, indicating that each partial signature includes time stamp and part of the original message in order to take part in creating the time stamp and the original message).
  Agrawal discloses partial signatures, and further disclose publisher and computing resources as participants, however, Agrawal in view of Wallrabenstein do not disclose utilizing joint random secret sharing (JRSS). Emphasis in italic.
Genarro discloses shared among a plurality of said first participants by means of joint random secret sharing (JRSS) (Genarro discloses in Page 360 line 40-42 “Joint Random Secret Sharing…In a Joint Random Secret Sharing scheme the players (i.e. first participants) collectively choose shares corresponding to a (t, n)-secret sharing of a random value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Wallrabenstein to incorporate the teaching of Genarro to utilize the above feature, with the motivation of keeping a secret from all participating participants having partial shares, as recognized by (Genarro Page 361 line 1-3).

Claims 18 (Currently Amended) and 20 (Currently Amended) are directed to a system and a non-transitory computer-readable storage medium, respectively, associated with the method claimed in claims 1 and 2. Claims 18 and 20 are similar in scope to claims 1 and 2, and are therefore rejected with the same rationale and motivation as claims 1 and 2. 

Regarding claim 3 (Currently Amended), Agrawal in view of Wallrabenstein and Genarro teaches [[a]] the method according to claim 2, 
Agrawal discloses signatures and partial signatures, and further disclose publisher and computing resources as participants, however, Agrawal in view of Wallrabenstein do not disclose utilizing (JZSS) for creating shares. Emphasis in italic.
Genarro discloses wherein each share of said digital signature of said second data includes at least one first masking share, shared among said plurality of first participants by means of joint zero secret sharing (JZSS) (Genarro discloses in Page 361 line 15-24 “Joint Zero Secret Sharing…This protocol generates a collective sharing of a “secret” whose value is zero. Such a protocol is similar to the above joint random secret sharing protocol but instead of local random secrets each player deals a sharing of the value zero…”, Page 364 line 30-31 “As before randomization of polynomials (through the joint zero secret sharing protocols) is added in various places in order to hide possible partial information.” where the partial information, i.e. shares, are hidden/masked, collective and plurality of shares include first masking shares).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Wallrabenstein to incorporate the teaching of Genarro to utilize the above feature, with the motivation of hiding possible partial information, as recognized by (Genarro Page 364 line 30-31).

Regarding claim 4 (Currently Amended), Agrawal in view of Wallrabenstein teaches [[a]] the method according to claim 1, 
Agrawal in view of Wallrabenstein do not disclose the below limitation.
Genarro discloses wherein said first data is generated by means of shares of said first data such that said first data is accessible by means of a threshold number of said shares and is inaccessible to less than said threshold number of shares (Genarro discloses players, generating partial signatures, i.e. shares, corresponding to the first data, such that the message signature, i.e. first data signature, is produced and validated if a threshold of partial signatures is achieved, Page 354 line 21-29 “Using a threshold signature scheme, digital signatures can be produced by a group of players rather than by one party. In contrast to the regular signature schemes where the signer is a single entity which holds the secret key, in threshold signature schemes the secret key is shared by a group of n players. In order to produce a valid signature on a given message m, individual players produce their partial signatures on that message, and then combine them into a full signature on m. A distributed signature scheme achieves threshold t < n, if no coalition of t (or less) players can produce a new valid signature, even after the system has produced many signatures on different messages. A”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Wallrabenstein to incorporate the teaching of Genarro to utilize the above feature, with the motivation of requiring signature from a plurality of participants, as recognized by (Genarro Page 355 line 1-4).

Claim 19 (Currently Amended) is directed to a system associated with the method claimed in claim 4. Claim 19 is similar in scope to claims 4, and is therefore rejected with the same rationale and motivation as claim 4. 

Regarding claim 5 (Currently Amended), Agrawal in view of Wallrabenstein and Genarro teaches [[a]] the method according to claim 4, 
Agrawal discloses shares including secret values as described in claim 2, however, Agrawal in view of Wallrabenstein do not disclose JRSS. Emphasis in italic.
Genarro discloses wherein each [[said ]]share of said first data includes shares of a plurality of said first secret values shared among said plurality of said first participants by means of joint random secret sharing (JRSS) (Genarro discloses in Page 360 line 40-42 “Joint Random Secret Sharing…In a Joint Random Secret Sharing scheme the players (i.e. first participants) collectively choose shares corresponding to a (t, n)-secret sharing of a random value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Wallrabenstein to incorporate the teaching of Genarro to utilize the above feature, with the motivation of keeping a secret from all participating participants having partial shares, as recognized by (Genarro Page 361 line 1-3).
 
Regarding claim 6 (Currently Amended), Agrawal in view of Wallrabenstein and Genarro teaches [[a]] the method according to claim 5, 
Agrawal discloses partial signatures, and further disclose publisher and computing resources as participants, however, Agrawal in view of Wallrabenstein do not disclose utilizing (JZSS) for creating shares. Emphasis in italic.
Genarro discloses wherein each share of said first data includes at least one second masking share, shared among said plurality of first participants by means of joint zero secret sharing (JZSS) (Genarro discloses in Page 361 line 15-24 “Joint Zero Secret Sharing…This protocol generates a collective sharing of a “secret” whose value is zero. Such a protocol is similar to the above joint random secret sharing protocol but instead of local random secrets each player deals a sharing of the value zero.”, Page 364 line 30-31 “As before randomization of polynomials (through the joint zero secret sharing protocols) is added in various places in order to hide possible partial information.” where the partial information, i.e. shares, are hidden/masked, collective and plurality of shares include first and second masking shares).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Wallrabenstein to incorporate the teaching of Genarro to utilize the above feature, with the motivation of hiding possible partial information, as recognized by (Genarro Page 364 line 30-31).

Regarding claim 7 (Currently Amended), Agrawal in view of Wallrabenstein and Genarro teaches [[a]] the method according to claim [[1]] 9, further comprising receiving, from at least one said second participant, third data based on said second secret values (Col. 8 line 29-31 “The delegate combines the partial signatures to get the signed response containing the timestamp and sends this back to the client and optionally to the other computing resources 103 of the security system 102.”, where the third data is the calculated/combined signature and received by other computing resources 103, corresponding to second participant).  

Regarding claim 8 (Currently Amended), Agrawal in view of Wallrabenstein teaches [[a]] the method according to claim 1. 
Agrawal in view of Wallrabenstein do not explicitly disclose the below limitations.
Genarro discloses wherein the digital signature of the first data is generated by means of shares of said digital signature of said first data, shared among a plurality of said second participants, wherein said digital signature of said first data is accessible by means of a threshold number of said shares and is inaccessible to less than said threshold number of said shares (Genarro discloses players, generating partial signatures, i.e. shares, corresponding to the first data, such that the message signature, i.e. first data signature, is produced and validated if a threshold of partial signatures is achieved, Page 354 line 21-29 “Using a threshold signature scheme, digital signatures can be produced by a group of players rather than by one party. In contrast to the regular signature schemes where the signer is a single entity which holds the secret key, in threshold signature schemes the secret key is shared by a group of n players. In order to produce a valid signature on a given message m, individual players produce their partial signatures on that message, and then combine them into a full signature on m. A distributed signature scheme achieves threshold t < n, if no coalition of t (or less) players can produce a new valid signature, even after the system has produced many signatures on different messages. A”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal to incorporate the teaching of Genarro to utilize the above feature, with the motivation of requiring signature from a plurality of participants, as recognized by (Genarro Page 355 line 1-4).
  
Regarding claim 9 (Currently Amended), Agrawal in view of Wallrabenstein and Genarro teaches [[a]] the method according to claim 8, 
Agrawal discloses shares including secret values as described in claim 2, however, Agrawal in view of Wallrabenstein do not disclose JRSS. Emphasis in italic.
Genarro discloses wherein each share of said digital signature of said first data includes shares of a plurality of second secret values, shared among a plurality of said second participants by means of joint random secret sharing (JRSS) (Genarro discloses in Page 360 line 40-42 “Joint Random Secret Sharing…In a Joint Random Secret Sharing scheme the players (i.e. first participants) collectively choose shares corresponding to a (t, n)-secret sharing of a random value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Wallrabenstein to incorporate the teaching of Genarro to utilize the above feature, with the motivation of keeping a secret from all participating participants having partial shares, as recognized by (Genarro Page 361 line 1-3).

Regarding claim 10 (Currently Amended), Agrawal in view of Wallrabenstein and Genarro teaches [[a]] the method according to claim 9, 
Agrawal discloses partial signatures, and further disclose publisher and computing resources as participants, however, Agrawal in view of Wallrabenstein do not disclose utilizing (JZSS) for creating shares. Emphasis in italic.
Genarro discloses wherein each [[said ]]share of said digital signature of said first data includes at least one third masking share, shared among said plurality of said second participants by means of joint zero secret sharing (JZSS) (Genarro discloses in Page 361 line 15-24 “Joint Zero Secret Sharing…This protocol generates a collective sharing of a “secret” whose value is zero. Such a protocol is similar to the above joint random secret sharing protocol but instead of local random secrets each player deals a sharing of the value zero.”, Page 364 line 30-31 “As before randomization of polynomials (through the joint zero secret sharing protocols) is added in various places in order to hide possible partial information.” where the partial information, i.e. shares, are hidden/masked, collective and plurality of shares include first, second and third masking shares).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Wallrabenstein to incorporate the teaching of Genarro to utilize the above feature, with the motivation of hiding possible partial information, as recognized by (Genarro Page 364 line 30-31).

Regarding claim 12 (Currently Amended), Agrawal in view of Wallrabenstein  teaches [[a]] the method according to claim 1. 
Agrawal in view of Wallrabenstein do not disclose the data to be a hash of a message. Emphasis in italic.
Genarro discloses wherein the second data is a hash value of a message (Genarro discloses in Page 357 line 15-18 applying signature of a hash of a message, “Let m be a hash of the message to be signed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal to incorporate the teaching of Genarro to utilize the above feature, with the motivation of applying a signature scheme for message verification, as recognized by (Genarro Page 357 line 20-21).
  
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 9049011 B1), hereinafter Agrawal in view of Wallrabenstein (US 20190138753 A1), hereinafter Wallrabenstein, and further in view of Goldfeder et. al., Securing Bitcoin wallets via threshold signatures, Computer Science, Mathematics, 2014.

Regarding claim 13 (Currently Amended), Agrawal in view of Wallrabenstein teaches [[a]] the method according to claim 1. 
Agrawal in view of Wallrabenstein do not utilize blockchain for signing data. Emphasis in italic.
Goldfeder discloses wherein the first data is a blockchain transaction (Goldfeder discloses in Page 8 Col. 1, section 3.4 “Secure bookkeeping”, utilizing blockchain for providing secure bookkeeping, where participants in the threshold signature protocol sign each message using their private key, where t-out-of-n secret sharing is required to achieve bookkeeping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Wallrabenstein to incorporate the teaching of Goldfeder to utilize blockchain, with the motivation of utilizing blockchain for providing secure bookkeeping, as recognized by (Goldfeder Page 8 Col. 1, section 3.4).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 9049011 B1), hereinafter Agrawal in view of Wallrabenstein (US 20190138753 A1), hereinafter Wallrabenstein and further in view of Nguyen et. al. (US 20130346755 A1), hereinafter Nguyen.

Regarding claim 14 (Currently Amended), Agrawal in view of Wallrabenstein and Genarro teaches a method according to claim 1. 
Agrawal in view of Wallrabenstein do not disclose the below limitations.
Nguyen discloses wherein at least one said digital signature is based on a cryptography system having a homomorphic property (Nguyen [0013] “Various aspects of the technology described herein are generally directed towards a homomorphic signature scheme and homomorphic network coding signature schemes. These schemes allow for signing of packets in a way that may be used to detect corrupted packets, and thereby reduce the harm of pollution attacks.”, “dividing the data into blocks and digitally signing each block with respective homomorphic digital signatures 203 (FIG. 2).”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Wallrabenstein to incorporate the teaching of Nguyen to utilize the above feature, with the motivation of using signing of packets to detect corrupted packets, as recognized by (Nguyen [0013]).

Regarding claim 15 (Original), Agrawal in view of Wallrabenstein and Nguyen teaches [[a]] the method according to claim 14, 
Agrawal in view of Wallrabenstein do not disclose the below limitations.
Nguyen discloses wherein at least one said digital signature is based on an elliptic curve cryptography system (Nguyen [0029] “One homomorphic signature scheme described herein is based on the Groth-Sahai proof system and is secure in the standard model. This scheme does not require a special composite pairing group (as with previous schemes), and instead works on any pairing group such as pairing friendly Elliptic Curve Groups.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Wallrabenstein to incorporate the teaching of Nguyen to utilize the above feature, with the motivation of using signing of packets to detect corrupted packets, as recognized by (Nguyen [0013]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705. The examiner can normally be reached Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASSAM A NOAMAN/Examiner, Art Unit 2497